DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 29 March 2021 has been entered.  Claims 1-6 and 8-15 remain pending in the application, with claim 7 having been cancelled.  Any new and/or pending objections and/or rejection can be found in the Office Action below.
Response to Arguments
Applicant’s arguments, see Pages 3-4 of Applicant Arguments/Remarks Made in an Amendment, filed 29 March 2021, with respect to the prior art rejection under 35 U.S.C. § 103 of claims 1-3, 5-11, and 13-15 have been fully considered and are persuasive.  The rejection under 35 U.S.C. § 103 of claims 1-3, 5-11, and 13-15 has been withdrawn because the prior art of record, whether taken alone or in combination, does not appear to teach nor render obvious the subject matter recited in at least independent claims 1, 9, and 15 as currently amended. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
on line 3, it appears Applicant intended “and follower aircraft” to read --and the follower aircraft--;
on line 14, it appears Applicant intended “on current measurements of flight parameters” to read --on the current measurements of the flight parameters--;
on line 24, it appears Applicant intended “flight parameters” to read --the flight parameters--;
on line 25, it appears Applicant intended “and leader aircraft” to read --and of the leader aircraft--;
on lines 25-26, it appears Applicant intended “in determining” to read --determining--;
on line 31, it appears Applicant intended “of measurements of flight parameters” to read --of the current measurements of the flight parameters--;
on line 32, it appears Applicant intended “the measurements” to read --the current measurements--;
on line 35, it appears Applicant intended “the measurements of flight parameters” to read --the current measurements of the flight parameters--; and
on line 36, it appears Applicant intended “the measurements” to read --the current measurements--.  
Appropriate correction is required.
Claim 2 is objected to because of the following informalities: on lines 5-6, it appears Applicant intended “the measurements of flight parameters” to read --the current measurements of the flight parameters--.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities: on lines 5-6, it appears Applicant intended “the measurements of flight parameters” to read --the current measurements of the flight parameters--.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  
on line 6, it appears Applicant intended “flight parameters” to read --the flight parameters--;
on line 9, it appears Applicant intended “flight parameters” to read --the flight parameters--;
on line 14, it appears Applicant intended “flight parameters” to read --the flight parameters--;
on line 17, it appears Applicant intended “a safety position” to read --the safety position--;
on line 18, it appears Applicant intended “flight parameters” to read --the flight parameters--;
on line 19, it appears Applicant intended “characteristic threshold values” to read --the characteristic threshold values--.  
Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  
on line 7, it appears Applicant intended “flight parameters” to read --the flight parameters--;
on line 10, it appears Applicant intended “flight parameters” to read --the flight parameters--;
on line 15, it appears Applicant intended “flight parameters” to read --the flight parameters--;
on line 20, it appears Applicant intended “flight parameters” to read --the flight parameters--;
on line 25, it appears Applicant intended “flight parameters” to read --the flight parameters--.  
Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  
on line 8, it appears Applicant intended “flight parameters” to read --the flight parameters--;
on line 12, it appears Applicant intended “flight parameters” to read --the flight parameters--.  
Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  
on line 3, it appears Applicant intended “and follower aircraft” to read --and the follower aircraft--;
on lines 13-14, it appears Applicant intended “flight parameters” to read --the flight parameters--;
on line 23, it appears Applicant intended “flight parameters” to read --the flight parameters--;
on line 23-24, it appears Applicant intended “and leader aircraft” to read --and of the leader aircraft--;
on line 29, it appears Applicant intended “the measurements of flight parameters” to read --the current measurements of the flight parameters--;
on line 30, it appears Applicant intended “the measurements” to read --the current measurements--;
on line 32, it appears Applicant intended “measurements of flight parameters” to read --the current measurements of the flight parameters--; and
on line 33, it appears Applicant intended “the measurements” to read --the current measurements--.  
Appropriate correction is required.
Claim 10 is objected to because of the following informalities: on line 5, it appears Applicant intended “measurements of flight parameters” to read --the current measurements of the flight parameters--.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: on line 5, it appears Applicant intended “measurements of flight parameters” to read --the current measurements of the flight parameters--.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  
on line 4, it appears Applicant intended “flight parameters” to read --the flight parameters--;
on line 7, it appears Applicant intended “flight parameters” to read --the flight parameters--;
on line 11, it appears Applicant intended “flight parameters” to read --the flight parameters--;
on line 14, it appears Applicant intended “a safety position” to read --the safety position--;
on line 15, it appears Applicant intended “the values of flight parameters” to read --when the values of the flight parameters--;
on line 16, it appears Applicant intended “characteristic threshold values” to read --the characteristic threshold values--.  
Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  
on line 5, it appears Applicant intended “flight parameters” to read --the flight parameters--;
on line 8, it appears Applicant intended “flight parameters” to read --the flight parameters--;
on line 12, it appears Applicant intended “flight parameters” to read --the flight parameters--;
on line 16, it appears Applicant intended “flight parameters” to read --the flight parameters--;
on line 20, it appears Applicant intended “flight parameters” to read --the flight parameters--.  
Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  
on line 6, it appears Applicant intended “flight parameters” to read --the flight parameters--;
on line 9, it appears Applicant intended “flight parameters” to read --the flight parameters--.  
Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  
on line 4, it appears Applicant intended “and follower aircraft” to read --and the follower aircraft--;
on line 12, it appears Applicant intended “flight parameters” to read --the flight parameters--;
on line 20, it appears Applicant intended “flight parameters” to read --the flight parameters--;
on lines 20-21, it appears Applicant intended “and leader aircraft” to read --and of the leader aircraft--;
on line 26, it appears Applicant intended “the measurements of flight parameters” to read --the current measurements of the flight parameters--;
on line 27, it appears Applicant intended “the measurements” to read --the current measurements--;
on line 30, it appears Applicant intended “measurements of flight parameters” to read --the current measurements of the flight parameters--; and
on line 31, it appears Applicant intended “the measurements” to read --the current measurements--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites, in part, the limitations “a first controller comprising at least one control module” (line 6), “a second controller comprising at least the control module” (line 11), and “a third controller comprising at least the control module” (line 17) (emphasis added).  Here, each of the recited “first controller”, “second controller”, and “third controller” have been recited in the claim to represent a distinct hardware device.  Accordingly, it is unclear how three separate hardware devices comprise the same element (the claimed control module); i.e., it is unclear how a single element (the claimed control module) can be in three different places (the first controller, the second controller, and the third controller) at the same time.  If each of the first controller, the second controller, and the third controller represents a distinct hardware device, then each would have its own distinct components.  Appropriate correction is respectfully requested.
Claims 10-14 are rejected as being indefinite by virtue of their dependency on claim 9, and as being indefinite by raising further issues of lack of clarity associated with those identified above with regards to claim 9.
Regarding claim 10, claim 10 recites, in part, “provide to the control module” in line 3.  It is unclear whether claim 10 is referring to the control module of the first controller, the control module of the second controller, or the control module of the third controller. Appropriate correction is respectfully requested.
Regarding claim 11, claim 11 recites, in part, “provide to the control module” in line 3.  It is unclear whether claim 11 is referring to the control module of the first controller, the control module of the second controller, or the control module of the third controller. Appropriate correction is respectfully requested.
Regarding claim 12, claim 12 recites, in part, “to provide, to the control module” in lines 12-13, and further recites, in part, “to not provide any particular item of information to the control module” in lines 16-17.  It is unclear whether claim 12 is referring to the control module of the first controller, the control module of the second controller, or the control module of the third controller. Appropriate correction is respectfully requested.
Regarding claim 13, claim 13 recites, in part, “to provide […] to the control module” in lines 13-14, “to provide […] to the control module” in lines 17-19, and “to not provide […] to the control module” in lines 21-22.  It is unclear whether claim 13 is referring to the control module of the first controller, the control module of the second controller, or the control module of the third controller. Appropriate correction is respectfully requested.
Regarding claim 14, claim 14 recites, in part, “to provide […] to the control module” in lines 14-16.  It is unclear whether claim 11 is referring to the control module of the first controller, the control module of the second controller, or the control module of the third controller. Appropriate correction is respectfully requested.
It is noted that Applicant’s original disclosure is devoid of any explicit disclosure regarding particular structures or hardware elements utilized to implement the claimed functions.  Rather, the original disclosure merely describes various elements in a purely functional form.  Accordingly, the Examiner is unable to reasonably ascertain the proper interpretation of the limitations of the aforementioned claims, particularly with regards to the “control module”.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 15 recites, in part, the limitations “a first controller comprising at least one control module” (line 6), “a second controller comprising at least the control module” (line 10), and “a third controller comprising at least the control module” (line 15) (emphasis added).  Here, each of the recited “first controller”, “second controller”, and “third controller” have been recited in the claim to represent a distinct hardware device.  Accordingly, it is unclear how three separate hardware devices comprise the same element (the claimed control module); i.e., it is unclear how a single element (the claimed control module) can be in three different places (the first controller, the second controller, and the third controller) at the same time.  If each of the first controller, the second controller, and the third controller represents a distinct hardware device, then each would have its own distinct components.   Appropriate correction is respectfully requested.
It is noted that Applicant’s original disclosure is devoid of any explicit disclosure regarding particular structures or hardware elements utilized to implement the claimed functions.  Rather, the original disclosure merely describes various elements in a purely functional form.  Accordingly, the Examiner is unable to reasonably ascertain the proper interpretation of the limitations of the aforementioned claims, particularly with regards to the “control module”.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 1-6 and 8 would be allowable if rewritten or amended to overcome the objections set forth in this Office action, or would be allowable if Applicant specifically traverses each and every objection.
Claims 9-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, without introducing new matter into the claims or the original disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925. The examiner can normally be reached M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nadeem Odeh/Primary Examiner, Art Unit 3669